Per Curiam: This action was commenced in the county court, to recover damages for injuries to real estate. There was sufficient proof made'on the trial, of title in appellees. By the second clause of the 13th section of the act in force July 1, 1872, justices of the peace are expressly given jurisdiction in “all actions for damages for injuries to real property,” and, by a recent statute, county courts have concurrent jurisdiction with the circuit courts in all that class of cases in which justices of the peace have jurisdiction, where the amount does not exceed $500. Hence the objection, the county court did not have jurisdiction of the subject matter of this suit, is untenable. There is no authority for saying the owners could recover damages for injuries to the possession of the property while in the occupancy of a tenant, but the evidence shows damages to the realty in amount equal to that found by the jury. The drain, as constructed, will permanently affect the rental value of the premises, and in such cases it is the settled law the owner may recover. It is upon the principle it would continue to affect the reversionary interest in the realty after the expiration of the tenancy. Taylor on L. and T. sec. 173; Goodell v. Lassen, 69 Ill. 145. The instructions asked by appellant were not specially applicable to the facts of the case in the view of the law we have taken, and whether they state correct abstract principles of law or not, the court properly refused to give them. Substantial justice has been done, and the judgment must be affirmed. Judgment affirmed.